Citation Nr: 9922275	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision by the Newark, New Jersey RO.  


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Board notes that 
although the veteran was given a VA psychiatric examination 
in May 1997, it does not appear that the examination is 
adequate to permit disability evaluation.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are part of the criteria for a rating 
in excess of 50 percent.  In addition, the examiner indicated 
that he did not review the veteran's claims folder.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  This is to ensure that the 
evaluation of a disability is a fully informed one.  
Following the gathering of all available medical records, the 
veteran should be afforded a VA psychiatric examination.  The 
Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  An additional psychiatric examination must be 
conducted.

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment for his psychiatric disorder 
since 1998.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records 
concerned with treatment of the veteran 
for PTSD since 1998.  All records 
obtained should be associated with the 
claims folder.

2.  The veteran should then be scheduled 
for a VA psychiatric examination in order 
to ascertain the nature and severity of 
his service-connected PTSD.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests must be conducted and the 
examiner's findings must address the 
presence or absence of the manifestations 
described in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The examiner 
should render an opinion as to what 
effect the service-connected disability 
has on his social and industrial 
adaptability.  A Global Assessment of 
Functioning (GAF) should be provided, and 
the examiner should explain the meaning 
of the score.

3.  Thereafter, the RO should review the 
claim.  If the decision remains adverse 
to the appellant, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



